Title: To George Washington from Daniel Tillinghast, 26 June 1790
From: Tillinghast, Daniel
To: Washington, George



Sir
Providence, Rhode Island, June 26th 1790

It having been suggested to the Officers and Members composing the United Company of the Train of Artillery in the Town of Providence, which I have the Honor to direct, that some Proceedings had originated in the Department of War, which

tended to affect their Charter of Incorporation, I have taken the Liberty to solicit the Interposition of your Excellency in their Behalf.
It may not be improper to intimate to your Excellency the ancient Constitution of this Independent Company, which recieved its Charter of Incorporation from the General Assembly of this State, at so early a period as the Year 1774. During the considerable Interval which has elapsed, this Company has been sustained, with all its Immunities; while other Establishments of a similar Nature sunk under the Pressure of those unavoidable Difficulties which were common to all.
The well known Sentiments of your Excellency will spare me the Necessity of dwelling upon the Utility & Expediency of Military Associations; suffice it, with Respect to this, that in rendering a Duty to our Country, we have the Happiness to superadd your personal approbation. I have only to subjoin the perfect Confidence which we repose in your Excellencys Disposition, should the Organization of the Militia of this State, interfere with those Privilege⟨s⟩ which are annexed to our Charter, and which we have hitherto enjoyed.
Your Excellency will pardon me, if to these Sentiments, I presume to add a Subject of a more private Nature. But it will not fail to occur to your Excellency, that during the late peculiar situation of this State, every Branch of Business was materially obstructed; in the long Catalogue of Sufferers, none within the Compass of my Knowlege, experienced a greater Extremity than that Class of Manufacterers, of which I profess myself a Member.
To evince the Truth of this, I need only remind your Excellency of those invincible Restraints which operated against Distillers, in Consequence of the infatuated policy of this State. But I forbear the Recital of Particulars, which will have long been familiar to your Excellency.
Were it not too importunate, I might here observe to your Excellency, the arduous Capacity which I had the Honor to sustain, during the progress of our Revolution; and the Effects which have resulted to my pecuniary situation, from the Nature & Extent of my private Advances. Although under this Embarrassment, I find a Relief in the Consciousness of having discharged only my Duty, yet the Claims of a numerous Family

upon my Indulgence, are too pressing to be totally dispensed with. Thus situated, I leave the Conclusion to be drawn by the humane Consideration of your Excellency; only suggesting an Inclination to avail myself, under the Countenance of your Excellency, of some kind of Employment, which might render me further serviceable to the Community, and at the same Time afford a Compensation for those Losses which I must inevitably experience.
In Addition to my own, I beg Leave to add a Solicitation in Behalf of my Son George Tillinghast; who having qualified himself for the Practice of the Law, under the Tuition of the late General Varnum, is capable of discharging any office connected with the Line of his Profession; and whom, I further mention to your Excellency as a Grandson of the Honble Stephen Hopkins, deceased; a Character which was distinguished, not more by his own Virtues, than the personal Confidence of your Excellency. Should there be any Vacancy in the Gift of your Excellency, which remains to be supplied, either in the Judiciary or other Department, I will pledge myself for the faithful Execution of it, were it consonant to the Inclination and Arrangements of your Excellency to bestow it upon him. I have only to add, the profound Respect, with which, I am, Your Excellency’s most obedt & Mo. hbe servant

Daniel Tillinghast


P.S. It appearing from the late Ordinance of Congress that an Appointment will accrue for this State in the Commisi⟨on⟩ers Line, I flatter myself that from my Knowlege & Experience [in] similar Departments, I might execute the Duties of that with Ju⟨s⟩tice to the publick & Satisfaction to your Excellency. D.T

